                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

DR. JOSEPH CICCIO, et al.,                       )
                                                 )
               Plaintiffs,                       )
                                                 )             Civil No. 3:19-cv-00845
v.                                               )
                                                 )                  Judge Trauger
SMILEDIRECTCLUB, LLC, et al.,                    )
                                                 )
               Defendants.                       )

 MOTION TO REJOIN PLAINTIFFS, OR IN THE ALTERNATIVE, TO INTERVENE

        Pursuant to Rule 20(a)(1) of the Federal Rules of Civil Procedure, Plaintiffs move for an

order from this Court rejoining consumers Dena Nigohosian and Dana Johnson as plaintiffs in

this action. In the alternative, pursuant to Rule 24(b)(1)(B), Nigohosian and Johnson move to

intervene in and rejoin this action. In support of this Motion, Plaintiffs, Nigohosian, and Johnson

show the Court as follows:

                                       INTRODUCTION

        Both providers and consumers initially brought this class-action case against

SmileDirectClub, LLC (“SmileDirect”), seeking to enjoin SmileDirect’s anticompetitive and

deceptive business practices and to recover money damages resulting from that misconduct.

(Complaint (Doc. 1); Amended Complaint (Doc. 36).) In response to the consumer claims,

SmileDirect moved to compel arbitration on the basis of a standard-form arbitration agreement it

drafted and imposed on each of its customers. (Motion to Compel & Brief (Docs. 26 & 27);

Reply in Support of Motion (Doc. 57).) The Consumer Plaintiff against whom SmileDirect

directed its motion, Dena Nigohosian, argued that the consumer claims fell within the arbitration

agreement’s exception clause and therefore were not subject to arbitration. (Response to Motion




     Case 3:19-cv-00845 Document 85 Filed 03/03/20 Page 1 of 8 PageID #: 1332
to Compel (Doc. 38).) On December 2, 2019, this Court granted SmileDirect’s motion to compel

arbitration, holding that the arbitration agreement’s provision stating that any arbitration

thereunder shall be resolved using the rules of the American Arbitration Association (“AAA”)

committed gateway issues—including construction of the exception clause—to the arbitrator.

(Mem. & Order (Doc. 58).) In the light of this Court’s ruling, Nigohosian, Dana Johnson, and the

other Consumer Plaintiffs voluntarily dismissed their claims in this case without prejudice.

(Notices of Voluntary Dismissal Without Prejudice (Docs. 64 & 78).)

       On January 27, 2020, Dana Johnson filed a Demand for Arbitration with the AAA,

individually and on behalf of a class of consumers, against SmileDirect and others. (Arbitration

Demand, attached hereto as Exhibit A.) On February 26, 2020, the AAA determined that the

arbitration agreement is unenforceable under AAA rules (specifically, the Healthcare Due

Process Protocol) because it was entered into pre-dispute instead of post-dispute. (Letter from

AAA Assistant Vice President Adam Shoneck, attached hereto as Exhibit B.) The AAA

reaffirmed its determination on February 27, 2020, stating, in response to an inquiry from

counsel for Defendants, “[r]egarding the Healthcare Due Process Protocol (‘Protocol’),

American Arbitration Association makes an initial, administrative determination whether the

Protocol applies. It is our determination that it does apply in this matter; accordingly, we cannot

offer our administrative services unless the parties agree to proceed.” (Email from AAA

Assistant Vice President Adam Shoneck, attached hereto as Exhibit C.)

       SmileDirect was aware of the AAA’s view that SmileDirect’s pre-dispute arbitration

agreements were unenforceable, at least as of November 14, 2019. (November 14, 2019 Letter

from AAA Consumer Filing to SmileDirect and consumer S.E., attached hereto as Exhibit D

(consumer name partially redacted).) SmileDirect failed to bring that development to this Court’s



                                                2

   Case 3:19-cv-00845 Document 85 Filed 03/03/20 Page 2 of 8 PageID #: 1333
attention in its Reply supporting its Motion to Compel Arbitration, which was filed on November

27, 2019. (Doc. 57.) Instead, SmileDirect misleadingly argued that the arbitration agreement was

enforceable under AAA rules. (See id. at 2 (referring to arbitration agreement’s requirement of

“binding AAA arbitration” or small claims court).)

       Because the AAA has determined that SmileDirect’s arbitration agreement is

unenforceable under AAA rules, Plaintiffs, Dena Nigohosian, and Dana Johnson seek an order

from this Court rejoining to this action Nigohosian and Johnson. Plaintiffs intend to rejoin other

of the original Consumer Plaintiffs as well, in addition to a number of new consumers, through a

motion for leave to file an amended complaint that will be substantially similar to the Amended

Complaint (Doc. 36) currently on file. Plaintiffs intend to file their motion for leave to amend

and proposed amended complaint expeditiously, within 14 days.

                                  STANDARD OF DECISION

       Rule 20(a)(1) allows joinder of plaintiffs if “(A) they assert any right to relief jointly,

severally, or in the alternative with respect to or arising out of the same transaction, occurrence,

or series of transactions or occurrences; and (B) any question of law or fact common to all

plaintiffs will arise in the action.” “The purpose of the rule is to promote trial convenience and

expedite the final determination of disputes, thereby preventing multiple lawsuits.” Wright &

Miller, 7 Fed. Prac. & Proc. Civ. § 1652 (3d ed.) (notes omitted). “[T]he court has discretion to

deny joinder if it determines that the addition of the party under Rule 20 will not foster the

objectives of the rule, but will result in prejudice, expense or delay.” Id. (cited in Bridgeport

Music, Inc. v. 11C Music, 202 F.R.D. 229, 232 (M.D. Tenn. 2001)).

       Rule 24(b)(1)(B) allows intervention of anyone who “has a claim or defense that shares

with the main action a common question of law or fact.” “A motion under Rule 24(b) is



                                                 3

   Case 3:19-cv-00845 Document 85 Filed 03/03/20 Page 3 of 8 PageID #: 1334
addressed to the sound discretion of the District Court.” Brewer v. Republic Steel Corp., 513

F.2d 1222, 1225 (6th Cir. 1975). “The principal consideration, which Rule 24(b)(3) requires the

court to consider in exercising its discretion, is ‘whether the intervention will unduly delay or

prejudice the adjudication of the original parties’ rights.’” Wright & Miller, 7C Fed. Prac. &

Proc. Civ. § 1913 (3d ed.) (quoting Fed. R. Civ. P. 24(b)(3)) (note omitted).

                                          ARGUMENT

   I.       Nigohosian and Johnson assert rights to relief arising out of the same
            transaction, occurrence, or series of transactions or occurrences as Plaintiffs,
            and questions of law or fact common to them and all Plaintiffs arise in the
            action.
         Nigohosian and Johnson meet the requirements of Rule 20(a)(1) and Rule 24(b)(1)(B).

Indeed, the Amended Complaint (Doc. 36) (a copy of which is attached hereto as Exhibit E)

currently on file on this Court’s docket already lists Nigohosian and Johnson as plaintiffs and

already includes their allegations, claims, and requests for relief. Through this Motion,

Nigohosian and Johnson simply seek to rejoin this action as plaintiffs and reactivate the

Amended Complaint as to them.

         There is no dispute that Nigohosian and Johnson were properly joined as plaintiffs

originally. Nor could there be, as each asserts rights to relief arising out of the same transaction,

occurrence, or series of transactions or occurrences as Plaintiffs, and questions of law or fact

common to them and all Plaintiffs arise in the action. Likewise, Nigohosian and Johnson have a

claim that shares with the main action common questions of law or fact.

   II.      The Court should exercise its discretion in the interest of justice, fairness, and
            efficiency to allow Nigohosian and Johnson to re-join this action.

         The only reason Nigohosian and Johnson voluntarily dismissed their claims without

prejudice in this case was because this Court granted SmileDirect’s motion to compel arbitration

and held that the arbitration agreement’s use of the AAA rules committed gateway issues to the

                                                 4

   Case 3:19-cv-00845 Document 85 Filed 03/03/20 Page 4 of 8 PageID #: 1335
arbitrator. Because the AAA has determined that the arbitration agreement is unenforceable,

Nigohosian and Johnson ask this Court to put them back in the position they were in before the

Court’s ruling.

          That result is just and fair, and it in no way prejudices the Defendants, who also would be

put back in the position they were in before the Court’s ruling. It also is efficient, as adjudicating

the competitor and consumer claims together will allow the common questions of fact and law to

be dealt with once instead of multiple times, potentially by different courts or different juries.

This case will not be materially delayed by allowing Nigohosian and Johnson to rejoin. Even if

delay were an issue, that would not be the fault of Nigohosian and Johnson, who voluntarily

dismissed their claims without prejudice only in response to the ruling of this Court.

          Furthermore, because SmileDirect chose not to bring it to this Court’s attention, the

Court’s December 2, 2019, ruling was made without the benefit of the AAA’s November 14,

2019, determination that SmileDirect’s pre-dispute arbitration agreements were unenforceable.

SmileDirect and the other Defendants should not be rewarded for concealing the AAA’s

November 14, 2019, determination and deliberately arguing in SmileDirect’s November 27,

2019, Reply that the arbitration agreement was enforceable when the AAA had determined it

was not.

          As a result, joinder, or in the alternative, intervention, is appropriate here.

   III.       The Court’s prior arbitration ruling is no impediment to granting this Motion.

          In its December 2, 2019, ruling, the Court referred Nigohosian’s claims to arbitration on

the basis of the arbitration agreement’s provision stating that any arbitration thereunder shall be

resolved using the rules of the AAA. Based on the AAA’s determination in Johnson’s arbitration

(and S.E.’s arbitration) that, according to AAA rules, SmileDirect’s arbitration agreement is



                                                     5

   Case 3:19-cv-00845 Document 85 Filed 03/03/20 Page 5 of 8 PageID #: 1336
unenforceable, the Court may allow Nigohosian and Johnson to rejoin this action consistent with

its December 2, 2019, ruling. The AAA has now determined the enforceability of the arbitration

agreement (in the negative), in accordance with this Court’s order. There is nothing further for

the AAA to do, and this Court may re-take jurisdiction over the consumer claims.

                                         CONCLUSION

       For these reasons, the Court should order that Dena Nigohosian and Dana Johnson are re-

joined to this action as plaintiffs as set forth in the Amended Complaint (Doc. 36).

       DATED: March 3, 2020

                                          Respectfully submitted,

                                          s/Edward M. Yarbrough
                                          Edward M. Yarbrough, TNBPR#004097
                                          W. Justin Adams, TNBPR#022433
                                          BONE MCALLESTER NORTON PLLC
                                          511 Union Street, Suite 1600
                                          Nashville, Tennessee 37219
                                          TEL: (615) 238-6390
                                          FAX: (615) 687-6990
                                          eyarbrough@bonelaw.com
                                          wjadams@bonelaw.com

                                          Robert K. Spotswood, Alabama Bar # ASB-7015-P76R
                                          Michael T. Sansbury, Alabama Bar # ASB-6473-A53S
                                          Joshua K. Payne, Alabama Bar # ASB-1041-A55P
                                          SPOTSWOOD SANSOM & SANSBURY LLC
                                          Financial Center
                                          505 20th Street North
                                          Suite 700
                                          Birmingham, Alabama 35203
                                          TEL: (205) 986-3620
                                          FAX: (205) 986-3639
                                          rks@spotswoodllc.com
                                          msansbury@spotswoodllc.com
                                          jpayne@spotswoodllc.com

                                          Richard Stone, U.S. Dist. Ct. S.D.N.Y. Bar # RS5324
                                          BLACKNER, STONE & ASSOCS.
                                          123 Australian Avenue

                                                 6

   Case 3:19-cv-00845 Document 85 Filed 03/03/20 Page 6 of 8 PageID #: 1337
                              Palm Beach, Florida 33480
                              TEL: 561-804-9569
                              rstoneesq@aol.com

                              Attorneys for the Plaintiffs




                                     7

Case 3:19-cv-00845 Document 85 Filed 03/03/20 Page 7 of 8 PageID #: 1338
                               CERTIFICATE OF SERVICE

      I certify that on March 3, 2020, I filed the foregoing with the Court’s CM/ECF system
which will provide notice to counsel for the Defendants, as follows:

       John R. Jacobson
       Elizabeth O. Gonser
       Riley Warnock & Jacobson, PLC
       1906 West End Avenue
       Nashville, TN 37203
       jjacobson@rwjplc.com
       egonser@rwjplc.com

                                        s/ Edward M. Yarbrough




                                              8

   Case 3:19-cv-00845 Document 85 Filed 03/03/20 Page 8 of 8 PageID #: 1339
